Jenkins, P. J.
There was undisputed testimony which showed that one of the plaintiff firm at the time of the injury to the mules in question had actual knowledge of the alleged safer facilities for unloading, but made no protest to the carrier or its agent, and sent to the carrier’s depot the plaintiff’s own agent, who paid the freight, took charge of the animals and haltered some, accepted the carrier’s existing place and facilities for unloading without offering any objection, and himself (whatever under the disputed evidence the carrier’s agent might have done in directing or suggesting the manner of unloading) acquiesced in the agent’s suggestions, and actively assisted in, if he did not wholly direct, all of the processes of unloading.
It is not necessary to add anything further to the headnotes.

Judgment reversed.


Stephens and Hill, J.J., concur.